Notice of Allowance
Claims 1, 7-11, 14, 16-19, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. Applicant argues that the cited prior art does not disclose, teach, or suggest “the first and second arms defining respective free ends that face each other through the heating zone.”

For independent claim 1:
The claimed invention is an apparatus for heating a smokable material comprising: a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, the first and second arms defining respective free ends that face each other through the heating zone, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone and wherein the first and second arms of the core are on different sides of the heating zone, and wherein the heating zone is elongate, wherein each of the first and second arms of the core is elongate in a direction parallel to a longitudinal axis of the heating zone.
The closest prior art would be Campbell et al (US 5,613,505). Campbell teaches a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.
The second closest prior art would be Bone et al (2006/0255029). Bone teaches wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.

For independent 8: 
The claimed invention is an apparatus for heating a smokable material comprising: a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, the first and second arms defining respective free ends that face each other through the heating zone, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone, wherein the first and second arms of the core are on opposite sides of the heating zone, and wherein the core comprises third and fourth arms extending from the first portion, the third and fourth arms defining respective free ends that face each other through the heating zone, and wherein the third and fourth arms of the core are on opposite. 
The closest prior art would be Campbell et al (US 5,613,505). Campbell teaches a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.
The second closest prior art would be Bone et al (2006/0255029). Bone teaches wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.

For independent claim 11: 
The claimed invention is an apparatus for heating a smokable material comprising: a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, the first and second arms defining respective free ends that face each other through the heating zone, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone and wherein the first and second arms of the core are on different sides of the heating zone, and wherein the heating zone is elongate, wherein each of the first and second arms of the core is elongate in a direction parallel to a longitudinal axis of the heating zone.
The closest prior art would be Campbell et al (US 5,613,505). Campbell teaches a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.
The second closest prior art would be Bone et al (2006/0255029). Bone teaches wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.

For independent claim 18:
The claimed invention is a system comprising an article comprising smokable material and a heater, wherein the heater comprises heating material that is heatable by penetration with a varying magnetic field to heat the smokable material; and an apparatus for heating the smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, the first and second arms defining respective free ends that face each other through the heating zone, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone and wherein the first and second arms of the core are on different sides of the heating zone, and wherein the heating zone is elongate, wherein each of the first and second arms of the core is elongate in a direction parallel to a longitudinal axis of the heating zone.
The closest prior art would be Campbell et al (US 5,613,505). Campbell teaches a heating zone, a magnetic field generator including a magnetically permeable core and a coil, wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.
The second closest prior art would be Bone et al (2006/0255029). Bone teaches wherein the core comprises a magnetically permeable first portion and magnetically permeable first and second arms extending from the first portion, wherein the coil is wound around the first portion of the core, and wherein the first and second arms of the core are on different sides of the heating zone. However, Campbell does not teach the first and second arms defining respective free ends that face each other through the heating zone.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761